Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Application filed on December 17, 2019. Claims 1-20 are pending in the case, with claims 1, 9 and 15 in independent form.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on June 26, 2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
More specifically, it is noted that a request for the Office to retrieve the priority application was filed on 8/20/2020. However, an attempt by the Office to electronically retrieve, under the priority exchange program, the foreign application 201910559472.3 to which priority is claimed failed on 11/26/2020. 
Useful information is provided at the Electronic Priority Document Exchange (PDX) Program Website (http://www.uspto.gov/patents/process/file/pdx/pdx_index.jsp), including practice tips for priority document exchange (https://www.uspto.gOv/patents-getting-started/international-protection/electronic-priority-document-exchange-pdx#Practice tips). For further questions or assistance, please contact the Patent Electronic Business Center (EBC): EBC Customer Support Center, 1-866-217-9197 (toll-free), 571-272-4100 (local), M-F 6AM - Midnight (Eastern Time), PDX@uspto.gov(email).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-11, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,984,067 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ only in scope and minor variations in wording.
Regarding independent claim 1, 9 and 15, which recite substantially parallel subject matter and are rejected based on substantially the same rationale, claims 1-17 of the ‘067 patent recite:
1. A method for acquiring a webpage frame, applied to a server (i.e., A video generating method applied to a server, comprising: … obtaining (acquiring) webpage snapshot data (a webpage frame) ... 067 patent, claim 1, col 21:51-55.), comprising: 
acquiring a webpage address (i.e., obtaining a web address; ‘067 patent, claim 1, col 21:53); 
acquiring a webpage snapshot data in real time according to the webpage address (i.e., obtaining webpage snapshot data in real time based on the web address; ‘067 patent, claim 1, col 21:54-55.);  
caching the webpage snapshot data that is acquired in a preset cache mode (i.e., selecting a target cache mode from a plurality of preset cache modes; and caching the obtained webpage snapshot data based on a selected target cache mode; and caching the obtained webpage snapshot data based on a selected target cache mode; ‘067 patent, claim 1, col 21:64-67);  
wherein the cache mode comprises a periodic cache mode configured to cache the webpage snapshot data within one period (i.e., selecting a target cache mode from a plurality of preset cache modes; and caching the obtained webpage snapshot data based on a selected target cache mode; (a cache configured to cache webpage snapshot data, is a periodic cache configured to cache webpage snapshot data with the one period that the webpage snapshot data is cached); ‘067 patent, claim 1, col 21:64-67); and 
acquiring a target webpage frame according to the webpage snapshot data that is cached in the preset cache mode (i.e., wherein selecting target webpage content from obtained webpage snapshot data includes selecting the target webpage content (acquiring a target webpage frame) from cached webpage snapshot data (according to the webpage snapshot data that is cached in the preset cache mode). ‘067 patent, claim 1, col 22:1-3).  

Regarding dependent claims 2, 10 and 16, which recite substantially parallel subject matter and are rejected based on substantially the same rationale, claims 1-17 of the ‘067 patent recite:
2. The method for acquiring a webpage frame according to claim 1, wherein acquiring the target webpage frame according to the webpage snapshot data that is cached in the preset cache mode specifically (i.e., Please see above with respect to claim 1.) comprises: decoding the webpage snapshot data that is cached to obtain webpage frames (i.e., decoding the cached webpage snapshot data to obtain a webpage frame. ‘067 patent, claim 4, col 22:18-22.); and selecting the target webpage frame from the webpage frames according to a timestamp of the webpage snapshot data that is cached (i.e., wherein selecting the target webpage content from cached webpage snapshot data (selecting the target webpage frame from the webpage frames of the webpage snapshot data that is cached) specifically comprises: determining a timestamp of the target webpage content based on a timestamp of the input video frame to be synthesized, wherein the input video frame to be synthesized is selected from the input video; selecting webpage data to be synthesized from the cached webpage snapshot data based on a determined timestamp of the target webpage content (according to a timestamp of the webpage snapshot data that is cached); and decoding selected webpage data to be synthesized to obtain the target webpage content. ‘067 patent, claim 5, col 22:25-36.).
  
Regarding dependent claims 3, 11 and 17, which recite substantially parallel subject matter and are rejected based on substantially the same rationale, claims 1-17 of the ‘067 patent recite:
3. The method for acquiring a webpage frame according to claim 1, wherein acquiring the target webpage frame according to the webpage snapshot data that is cached in the preset cache mode specifically comprises (i.e., Please see above with respect to claim 1.): selecting a target data from the webpage snapshot data that is cached according to a timestamp of the webpage snapshot data that is cached (i.e., wherein selecting the target webpage content from cached webpage snapshot data (selecting a target data from the webpage snapshot data that is cached) specifically comprises: determining a timestamp of the target webpage content based on a timestamp of the input video frame to be synthesized, wherein the input video frame to be synthesized is selected from the input video; selecting webpage data to be synthesized from the cached webpage snapshot data based on a determined timestamp of the target webpage content (according to a timestamp of the webpage snapshot data that is cached); and decoding selected webpage data to be synthesized to obtain the target webpage content. ‘067 patent, claim 5, col 22:25-36.); and decoding the target data that is selected to obtain the target webpage frame (i.e., decoding the cached webpage snapshot data to obtain a webpage frame. ‘067 patent, claim 4, col 22:18-22, claim 5, col 22:25-36.).  

Regarding dependent claims 5, 13 and 19, which recite substantially parallel subject matter and are rejected based on substantially the same rationale, claims 1-17 of the ‘067 patent recite:
5. The method for acquiring a webpage frame according to claim 1, wherein caching the 23122277-5006-USwebpage snapshot data that is acquired in a preset cache mode specifically comprises (i.e., Please see above with respect to claim 1.): selecting a target cache mode from a plurality of preset cache modes according to the webpage address (i.e. obtaining webpage snapshot data in real time based on the web address (according to the webpage address); … selecting a target cache mode from a plurality of preset cache modes (selecting a target cache mode from a plurality of preset cache modes); and caching the obtained webpage snapshot data based on a selected target cache mode. ‘067 patent, claim 1, col 21:51-col 22:3); and caching the webpage snapshot data that is acquired in the target cache mode that is selected (i.e., caching the obtained webpage snapshot data based on a selected target cache mode. ‘067 patent, ‘067 patent, claim 1, col 21:51-col 22:3).  

Regarding dependent claims 6, 14 and 20, which recite substantially parallel subject matter and are rejected based on substantially the same rationale, claims 1-17 of the ‘067 patent recite:
6. The method for acquiring a webpage frame according to claim 5 (i.e., Please see above with respect to claim 5.), wherein the plurality of preset cache modes (i.e., Please see above with respect to claim 5.) at least comprise a single cache mode (i.e., selecting a (single) target cache mode from a plurality of preset plurality of preset cache modes includes at least a single (selected) cache mode); and caching the obtained webpage snapshot data based on a selected target cache mode. ‘067 patent, claim 1, col 21:51-col 22:3); and if the target cache mode is the single cache mode (i.e., selecting a (single) target cache mode from a plurality of preset cache modes (the target cache mode is the single cache mode. ‘067 patent, claim 1, col 21:51-col 22:3), the step of caching the webpage snapshot data that is acquired in the target cache mode that is selected specifically comprises: caching the webpage snapshot data corresponding to one webpage frame (i.e., and caching the obtained webpage snapshot data (webpage frame) based on a selected target cache mode. ‘067 patent, claim 1, col 21:51-col 22:3.); and decoding the webpage snapshot data that is cached to obtain the target webpage frame (i.e., decoding the cached webpage snapshot data to obtain a webpage frame. ‘067 patent, claim 4, col 22:19-22.).  
The Examiner notes that, if the target cache mode is not the single cache mode, then the rest of the claim 6 does not occur. In other words, claim 6 recites a conditional limitation, such that if the condition is not satisfied, the steps following the condition are not performed. 

Regarding dependent claim 8, claims 1-17 of the ‘067 patent recite:
8. The method for acquiring a webpage frame according to claim 1 (i.e., Please see above with respect to claim 1.), wherein the target webpage frame is configured to be synthesized with a pre-acquired input video (i.e., The video generating method according to claim 1, wherein synthesizing a selected target the target webpage frame is configured to be synthesized with a pre-acquired input video). ‘067 patent, claim 2, col 22:4-14, claim 1, col 21:58-60.); and after the target webpage frame is acquired and before the target webpage frame is synthesized with the pre-acquired input video, the method further comprises: adjusting a pixel format of the target webpage frame and a pixel format of a video frame to be synthesized to be the same (i.e., wherein after selecting target webpage content and before synthesizing a selected target webpage content with a pre-obtained input video, the method further comprises: adjusting a pixel format of the target webpage content and a pixel format of the input video to be the same. ‘067 patent, claim 6, col 22:4-14.).  

Claims 4, 7, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,984,067 B2 in view of Deshpande (Pub. No. US 2005/0131962 A1, Jun. 16, 205).

Regarding dependent claims 4, 7, 12, 18, which further recite substantially parallel subject matter and are rejected based on substantially the same rationale, which further recite:
4. The method for acquiring a webpage frame according to claim 3, after obtaining the target webpage frame (i.e., please see above with respect to the non-statutory double patenting rejection of claim 3 as being unpatentable over claims 1-17 of the ‘067 patent), the method further comprises: deleting the target data that is selected

However, Deshpande teaches in the field related generally to digital images. More specifically, the present invention relates to systems and methods for the efficient transfer of and cache modeling for digital image files from a server to a client. Deshpande, paragraph 1. Deshpande teaches that, The contents of the cache 108 are then modified. More specifically, the client-side cache manager 112a deletes 504 an image file portion 110 from the client's cache 108. This may be done because the cache 108 is getting too full, the image file portion 110 hasn't been used in a long time (after obtaining the target frame (after obtaining, not using in a long time, cache getting full, etc.), deleting the target data), etc. Deshpande, paragraphs 55, 55-57.  It may be desirable for the cache model 114b on the server 104 to be synchronized with the cache model 114a on the client 102. In such embodiments, the method 500 may involve the client-side cache manager 112a sending 510 update information to the server 104. The update information typically includes information about the image file portion 110 that was deleted from the client-side cache model 114a. The server-side cache manager 112b may then delete the image file portion 110 (and associated image characteristics) from the server-side cache model 114b (after obtaining the target frame (after obtaining, not using in a long time, cache getting full, etc.), deleting the target data). Deshpande, paragraphs 57, 55-57.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the server of the ‘067 patent claims 1-17 to include the feature for after obtaining the target frame, deleting the target data that is .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claims 15-20 recite a “computer readable storage medium” that is described in paragraph 105 of the specification in an open ended manner as a non-exhaustive list of examples that does not necessarily preclude signal or propagated carrier wave computer readable storage medium. Therefore, it is reasonable to interpret the computer readable storage medium as including signal or carrier wave that does not fall into one of the four statutory categories. Amending the claims to recite only “non-transitory” computer readable storage medium should overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
More specifically, independent claims 1, 9 and 15 recite “acquiring a webpage snapshot data in real time according to the webpage address; … and acquiring a target webpage frame according to the webpage snapshot data that is cached in the preset cache mode.” It is not clear how to acquire a target webpage frame “according to the webpage snapshot data that is cached.”  For examination purposes, independent claims 1, 9 and 15 are interpreted as reciting “acquiring a target webpage frame from the webpage snapshot data that is cached in the preset cache mode.”   
Claims 2-8, 10-14 and 16-18 depend from claims 1, 9 and 15 and include all of the limitations of their respective parent claims. Accordingly, dependent claims 2-8, 10-14 and 16-18 are rejected as being indefinite for the same reasons discussed above with respect to independent claims 1, 9 and 15, respectively.
Applicant may cancel claims 1-18 or amend claims 1-18 to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elmer (Pub. No. US 2003/0023664 A1, published Jan. 30, 2003) in view of Chasen et al. (Pub. No. US 2014/0053061 A1, published Feb. 20, 2014) hereinafter Chasen.

Regarding claim 1, Elmer teaches:
A method for acquiring a webpage frame, applied to a server, comprising: 
Elmer teaches that, Through the process of `Web page cache-on-demand`, users can cache Web pages onto an internet-connected system and, at a later point of time, recall the Web pages from the system exactly as they were published on the WWW. Elmer, paragraph 5. Thus, Elmer teaches a method of acquiring a webpage frame, applied to the internet connected system. In disclosing a method of acquiring a webpage frame applied to an internet connected system Elmer suggests and implies applied to a server, but Elmer does not explicitly disclose a server.
a server), which comprises a Butterfly Webserver 260. The Butterfly Webserver 260 serves webpages including text, audio, and video which may be rendered by the Client Browser 465 (webpages such as, for example, the "Butterfly Board 305" and "Archive Page 310") and serves software routines which may be executed by the Client Device 400, by or within the Client Browser 465, by another computing device, or by a combination of computing devices working in conjunction to create software routines and application software…The Butterfly Server 200 is depicted as being connected to a Cache 300. As above, the Cache 300 may be a part of and/or share common physical computing hardware with the Butterfly Server 200 or, as depicted, the Cache 300 may be a separate logical and physical component. The Cache 300 may store screen-shots of webpages served by the Webserver 110, such as Webpage 320, and other clipped content from webpages. Chasen, Figs 1-3, paragraphs 41-43, 48-49, 52.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen, with a reasonable expectation of success, in order to serve and cache webpage data. Chasen, Figs 1-3, paragraphs 41-42, 48-49, 52.
acquiring a webpage address (i.e., The process of Web page cache-on-demand can be described as a number of sequential steps: 1. The user specifies which Web page should be cached, either directly (e.g. by writing the URL on an HTML form) or indirectly (e.g. by pressing a browser button supplied by the system owners which then submits the URL of the user's current Web page to the system). Elmer, paragraphs 12-13, 9, 5.); 
acquiring a webpage snapshot data in real time according to the webpage address (i.e.,  The system acts as a normal Web browser, i.e. it requests the Web page via the Internet using the URL mentioned above, as well as all the embedded elements (pictures, style sheets, video clips, etc.) on the Web page. The system caches the Web page and all its elements, i.e. it saves them locally onto its hard disk or other storage device. Elmer, paragraphs 14, 12-14, 5, 8-9.); 
caching the webpage snapshot data that is acquired in a preset cache mode (i.e., Through the process of `Web page cache-on-demand` (caching the webpage snapshot data that is acquired in a preset (on demand) cache mode), users can cache Web pages onto an internet-connected system and, at a later point of time, recall the Web pages from the system exactly as they were published on the WWW. Elmer, paragraphs 5, 12-14.); 
wherein the cache mode comprises a periodic cache mode configured to cache the webpage snapshot data within one period (i.e.,  Through the process of `Web page cache-on-demand` (caching the webpage snapshot data that is acquired in a preset (on demand) cache mode, wherein the cache mode comprises a periodic (on demand cache mode is a periodic cache mode) cache mode configured to cache the webpage snapshot data within one period), users can cache Web pages onto an internet-connected system and, at a later point of time, recall the Web pages from the system exactly as they were published on the WWW. Since the process allows its users to save, but not modify, Web contents and since the system must record data such as the address (URL) and time of retrieval for each page, the users can prove the authenticity of cached Web pages as well as their time of existence. The value of the process is thus the fact that, at any time, a Web page can be recalled exactly as it was published on the Internet earlier, through the use of an independent internet-connected system. Elmer, paragraphs 5, 12-14.); and 
acquiring a target webpage frame according to the webpage snapshot data that is cached in the preset cache mode (i.e., 3. Optionally, the system confirms that the page has been retrieved and displays one or more of the following: The Web page as it was retrieved via the Internet.  The time and date upon which the Web page was retrieved. A page ID (name or number) that uniquely identifies the Web page on the system. 4. At a later time and date, the user can recall the cached Web page by specifying its unique page ID, either directly (e.g. by writing it on an HTML form) or indirectly (e.g. by clicking on a link on a list of cached pages provided by the system) (acquiring a target webpage frame according to the webpage snapshot data that is cached in the preset cache mode). The system will then display the Web page as it was retrieved via the Internet as well as its original Web address and the time/date on which the retrieval took place. Elmer, paragraphs 15-19, 5).  

Claim 9 recites a server that substantially parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 9. Accordingly, claim 9 is rejected under substantially the same rationale as set forth above with respect to claim 1. 
More specifically regarding “A server, comprising: at least one processor; and a memory in communicative connection with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executable by the at least one processor to perform the method of claim 1.  As similarly discussed above with respect to claim 1, Elmer teaches a method for acquiring a webpage frame, applied to an internet connected system. Elmer, paragraph 5. Elmer does not specifically disclose a server, comprising: at least one processor; and a memory in communicative connection with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executable by the at least one processor. 
However, Chasen teaches a server, comprising: at least one processor (CPU #212, #214); and a memory (server memory #250, server datastore #300) in communicative connection with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executable by the at least one processor, as illustrated in Figures 2-3. Chasen, Figs 1-3, paragraphs 48-50, 52, 41-42.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server including at least one processor, and a memory in communicative connection with the at 

Claim 15 recites a computer readable storage medium that substantially parallels the method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 15. Accordingly, claim 15 is rejected under substantially the same rationale as set forth above with respect to claim 1. 
More specifically regarding A computer readable storage medium storing computer programs, wherein the computer programs are executable by a processor to implement a method of claim 1.  As similarly discussed above with respect to claim 1, Elmer teaches a method for acquiring a webpage frame, applied to an internet connected system. Elmer, paragraph 5. Elmer does not specifically disclose a server and a computer readable storage medium storing computer programs, wherein the computer programs are executable by a processor. 
However, Chasen teaches a server (#200), a computer readable storage medium storing computer programs (#295), wherein the computer programs are executable by a processor (CPU, #212, #214) as illustrated in Figures 2-3. Chasen, Figs 1-3, paragraphs 50, 48-50, 52, 41-42.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server including A computer readable storage medium storing computer programs, wherein the .

Claims 2-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elmer in view of Chasen as applied to claims 1, 9 and 15 above, and further in view of Niemi et al. (Pub. No. US 2011/0148932 A1, Jun. 23, 2011) hereinafter Niemi.

Regarding claim 2, which depends from claim 1 and recites:
wherein acquiring the target webpage frame according to the webpage snapshot data that is cached in the preset cache mode specifically comprises: 
decoding the webpage snapshot data that is cached to obtain webpage frames; and  
As discussed above, Elmer in view of Chasen teaches acquiring the target webpage frame according to the webpage snapshot data that is cached in the preset cache mode, the webpage snapshot data that is cached and obtained webpage frames. Elmer in view of Chasen does not specifically disclose decoding data that is cached to obtain frames.
However, Niemi teaches in the field related to a method for browsing through digitally stored images and to an image browser. Niemi, paragraph 1. Niemi teaches that, In yet another embodiment storing the image in an image cache includes decoding the image and encoding the decoded image by means of an encoding scheme decoding the data that is cached (image) to obtain frames (for display)). Niemi, paragraph 20.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen and the decoding data that is cached to obtain frames of Niemi, with a reasonable expectation of success, in order to serve and cache webpage data and to produce a pleasant and/or smooth user experience and to improve the browsing of digitally stored images and make it less straining for the user. Chasen, Figs 1-3, paragraphs 41-42. Niemi, paragraphs 2-3. 
selecting the target webpage frame from the webpage frames according to a timestamp of the webpage snapshot data that is cached (i.e., 3. Optionally, the system confirms that the page has been retrieved and displays one or more of the following: The Web page as it was retrieved via the Internet.  The time and date upon which the Web page was retrieved (timestamp of the webpage snapshot data that is cached). A page ID (name or number) that uniquely identifies the Web page on the system (ID uniquely identifies webpage snapshot according to timestamp). 4. At a later time and date, the user can recall the cached Web page by specifying its unique page ID, either directly (e.g. by writing it on an HTML form) or indirectly (e.g. by clicking on a link on a list of cached pages provided by the system) (selecting the target webpage frame from the webpage frames according to a timestamp (ID uniquely identifies webpage snapshot according to timestamp) of the webpage snapshot data that is cached). The system will then display the Web page as it was retrieved via the Internet 

Regarding claim 3, which depends from claim 1 and recites:
wherein acquiring the target webpage frame according to the webpage snapshot data that is cached in the preset cache mode specifically comprises:
selecting a target data from the webpage snapshot data that is cached according to a timestamp of the webpage snapshot data that is cached (i.e., As discussed above, Elmer in view of Chasen teaches the method of claim 1 from which claim 3 depends, including acquiring the target webpage frame according to the webpage snapshot data that is cached in the preset cache mode. Elmer teaches that, 3. Optionally, the system confirms that the page has been retrieved and displays one or more of the following: The Web page as it was retrieved via the Internet.  The time and date upon which the Web page was retrieved (timestamp of the webpage snapshot data that is cached). A page ID (name or number) that uniquely identifies the Web page on the system (ID uniquely identifies webpage snapshot according to timestamp). 4. At a later time and date, the user can recall the cached Web page by specifying its unique page ID, either directly (e.g. by writing it on an HTML form) or indirectly (e.g. by clicking on a link on a list of cached pages provided by the system) (selecting the target webpage frame from the webpage frames according to a timestamp (ID uniquely identifies webpage snapshot according to timestamp) of the webpage snapshot data that is cached). The system will then display the Web page as it was retrieved via the ; and
decoding the target data that is selected to obtain the target webpage frame.  
As discussed above, Elmer in view of Chasen teaches acquiring the target webpage frame according to the webpage snapshot data that is cached in the preset cache mode and the target data that is selected to obtain the target webpage frame. Elmer in view of Chasen does not specifically disclose decoding target data.
However, Niemi teaches in the field related to a method for browsing through digitally stored images and to an image browser. Niemi, paragraph 1. Niemi teaches that, In yet another embodiment storing the image in an image cache includes decoding the image and encoding the decoded image by means of an encoding scheme compressing the size of the image, but still enabling quick decoding for displaying (decoding the target data (for displaying)). Niemi, paragraphs 20.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen and the decoding the target data of Niemi, with a reasonable expectation of success, in order to serve and cache webpage data and to produce a pleasant and/or smooth user experience and to improve the browsing of digitally stored images and make it less straining for the user. Chasen, Figs 1-3, paragraphs 41-42. Niemi, paragraphs 2-3. 

Claims 10-11 recite servers that substantially parallel the methods of claims 2-3. Therefore, the analysis discussed above with respect to claims 2-3 also applies to claims 10-11, respectively. Accordingly, claims 10-11 are rejected under substantially the same rationale as set forth above with respect to claims 2-3, respectively. 

Claims 16-17 recite computer readable storage media that substantially parallel the methods of claims 2-3. Therefore, the analysis discussed above with respect to claims 2-3 also applies to claims 16-17, respectively. Accordingly, claims 16-17 are rejected under substantially the same rationale as set forth above with respect to claims 2-3, respectively. 

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elmer in view of Chasen and Niemi as applied to claims 3, 11 and 17 above, and further in view of Deshpande (Pub. No. US 2005/0131962 A1, Jun. 16, 205).

Regarding claim 4, which depends from claim 3 and recites:
after obtaining the target webpage frame, the method further comprises: deleting the target data that is selected.  
As discussed above, Elmer in view of Chasen and Niemi et al. teaches the method of claim 3 from which claim 4 depends, including obtaining the target webpage frame and the selected target data. Elmer in view of Chasen and Niemi do not specifically disclose after obtaining the target frame, deleting the target data. 
after obtaining the target frame (after obtaining, not using in a long time, cache getting full, etc.), deleting the target data), etc. Deshpande, paragraphs 55, 55-57.  It may be desirable for the cache model 114b on the server 104 to be synchronized with the cache model 114a on the client 102. In such embodiments, the method 500 may involve the client-side cache manager 112a sending 510 update information to the server 104. The update information typically includes information about the image file portion 110 that was deleted from the client-side cache model 114a. The server-side cache manager 112b may then delete the image file portion 110 (and associated image characteristics) from the server-side cache model 114b (after obtaining the target frame (after obtaining, not using in a long time, cache getting full, etc.), deleting the target data). Deshpande, paragraphs 57, 55-57.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen and the decoding the target data of Niemi and the feature for after obtaining the target frame, deleting the target data that is selected of Deshpande, with a reasonable expectation of success, in order to serve and cache webpage data and to produce a 

Claim 12 recites a server that substantially parallels the method of claim 4. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 12. Accordingly, claim 12 is rejected under substantially the same rationale as set forth above with respect to claim 4. 

Claim 18 recites a computer readable storage medium that substantially parallels the method of claim 4. Therefore, the analysis discussed above with respect to claim 4 also applies to claim 18. Accordingly, claim 18 is rejected under substantially the same rationale as set forth above with respect to claim 4. 

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elmer in view of Chasen as applied to claims 1, 9 and 15 above, and further in view of Skirpa et al. (Pub. No. US 2012/0010995 A1, Jan. 12, 2012) hereinafter Skirpa.

Regarding claim 5, which depends from claim 1 and recites:
wherein caching the 23122277-5006-USwebpage snapshot data that is acquired in a preset cache mode specifically comprises: selecting a target cache mode from a plurality of preset cache modes according to the webpage address; and caching the webpage snapshot data that is acquired in the target cache mode that is selected.  
As discussed above, Elmer in view of Chasen teaches the method for acquiring a webpage frame of claim 1, from which claim 5 depends, including caching the 23122277-5006-USwebpage snapshot data that is acquired in a preset cache mode, a  preset cache mode, the webpage address and caching the webpage snapshot data that is acquired in the preset cache mode.  Elmer in view of Chasen does not specifically disclose selecting a target cache mode from a plurality of preset cache modes according to the webpage address and caching in the target cache mode that is selected.
However, Skirpa teaches in the field related to computer tools, devices, processes, software, and systems for capturing web content. Skirpa, Abstract, paragraph 6, 2. Skirpa teaches that, As described above, the system service provider provides two modes of capture content: live and cached. However, given the dynamic nature of many websites, capturing of live content can be ephemeral. For example, if the headline from a news website is captured, subsequent viewing of the captured area the next day would likely provide a different headline. However, capturing of cached content preserves the content as it appeared at a moment in time. Capturing of cached content may be used in various ways. Cached content may be used to create historical archives and for research. As a result, the service provider system may charge a user fee to capture and store cached web content. The fee may be a onetime fee, a subscription, a periodic fee, a volume fee, among others. Fees may vary for the amount of time the content is cached. In addition, the user may be given options to cache selecting a target cache mode from a plurality of preset cache modes according to the webpage address (selecting from a plurality of preset cache mode options for different periods of time to cache webpage data according to the webpage address) and caching in the target cache mode (time period option) that is selected). A predetermined default period of time may be offered for free with a fee charged for any extension of the default period. Content also may have an expiration date. A different fee may be charged for use of live content or the service may be provided without a charge. Skirpa, paragraph 245.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen and the selecting a target cache mode from a plurality of preset cache modes according to the webpage address and caching in the target cache mode that is selected of Skirpa, with a reasonable expectation of success, in order to serve and cache webpage data and provide the user with options to cache content for different periods of time and create historical archives. Chasen, Figs 1-3, paragraphs 41-42. Skirpa, paragraph 245.

Claim 13 recites a server that substantially parallels the method of claim 5. Therefore, the analysis discussed above with respect to claim 5 also applies to claim 13. Accordingly, claim 13 is rejected under substantially the same rationale as set forth above with respect to claim 5. 

Claim 19 recites a computer readable storage medium that substantially parallels the method of claim 5. Therefore, the analysis discussed above with respect to claim 5 also applies to claim 19. Accordingly, claim 19 is rejected under substantially the same rationale as set forth above with respect to claim 5. 

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elmer in view of Chasen and Skirpa as applied to claims 5, 13 and 19 above, and further in view of Niemi.

Regarding claim 6, which depends from claim 5 and recites:
wherein the plurality of preset cache modes at least comprise a single cache mode; and if the target cache mode is the single cache mode, the step of caching the webpage snapshot data that is acquired in the target cache mode that is selected specifically comprises: caching the webpage snapshot data corresponding to one webpage frame; 
As discussed above, Elmer in view of Chasen teaches the teaches the method for acquiring a webpage frame of claim 1 from which claim 6 indirectly depends, including a single preset (on demand) cache mode and if the cache mode is the single preset (on demand) cache mode, the step of caching the webpage snapshot data that is acquired in the cache mode specifically comprises caching the webpage snapshot data corresponding to one webpage frame and acquiring and obtaining the target webpage frame. Elmer in view of Chasen does not specifically disclose the plurality of preset 
However, as similarly discussed above with respect to claim 5, from which claim 6 depends, Skirpa teaches that, As described above, the system service provider provides two modes of capture content: live and cached. However, given the dynamic nature of many websites, capturing of live content can be ephemeral. For example, if the headline from a news website is captured, subsequent viewing of the captured area the next day would likely provide a different headline. Capturing of cached content may be used in various ways. Cached content may be used to create historical archives and for research. As a result, the service provider system may charge a user fee to capture and store cached web content. The fee may be a onetime fee, a subscription, a periodic fee, a volume fee, among others. Fees may vary for the amount of time the content is cached. In addition, the user may be given options to cache content for different periods of time (a plurality of preset cache mode options for different periods of time to cache webpage data according to the webpage address). A predetermined default period of time may be offered for free (plurality of preset cache modes at least comprise a single cache mode (a single default period of time cache mode) and if the target cache mode is the single (default, on demand) cache mode, and caching webpage data in the target cache mode that is selected) with a fee charged for any extension of the default period. Content also may have an expiration date. A different fee may be charged for use of live content or the service may be provided without a charge. Skirpa, paragraph 245.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of  and where the plurality of preset cache modes at least comprise a single cache mode and if the target cache mode is the single cache mode, and caching webpage data in the target cache mode that is selected of Skirpa, with a reasonable expectation of success, in order to serve and cache webpage data and provide the user with options to cache content for different periods of time and create historical archives. Chasen, Figs 1-3, paragraphs 41-42. Niemi, paragraphs 2-3. Skirpa, paragraph 245. 
and decoding the webpage snapshot data that is cached to obtain the target webpage frame.  
As similarly discussed above, Elmer in view of Chasen and Skirpa teaches the webpage snapshot data that is cached and the obtained webpage frame. Elmer in view of Chasen and Skirpa does not specifically disclose decoding data that is cached to obtain frames.
However, Niemi teaches in the field related to a method for browsing through digitally stored images and to an image browser. Niemi, paragraph 1. Niemi teaches that, In yet another embodiment storing the image in an image cache includes decoding the image and encoding the decoded image by means of an encoding scheme compressing the size of the image, but still enabling quick decoding for displaying (decoding the data that is cached (image) to obtain frames (for display)). Niemi, paragraph 20.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of  and where the plurality of preset cache modes at least comprise a single cache mode and if the target cache mode is the single cache mode, and caching webpage data in the target cache mode that is selected of Skirpa and the decoding data that is cached to obtain frames of Niemi, with a reasonable expectation of success, in order to serve and cache webpage data, provide the user with options to cache content for different periods of time and create historical archives, and to produce a pleasant and/or smooth user experience and improve the browsing of digitally stored images and make it less straining for the user. Chasen, Figs 1-3, paragraphs 41-42. Niemi, paragraphs 2-3. Skirpa, paragraph 245. Niemi, paragraphs 2-3.

Claim 14 recites a server that substantially parallels the method of claim 6. Therefore, the analysis discussed above with respect to claim 6 also applies to claim 14. Accordingly, claim 14 is rejected under substantially the same rationale as set forth above with respect to claim 6. 

Claim 20 recites a computer readable storage medium that substantially parallels the method of claim 6. Therefore, the analysis discussed above with respect to claim 6 also applies to claim 20. Accordingly, claim 20 is rejected under substantially the same rationale as set forth above with respect to claim 6. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Elmer in view of Chasen, Skirpa and Niemi and as applied to claim 6 above, and further in view of Deshpande.

Regarding claim 7, which depends from claim 6 and recites:
after obtaining the target webpage frame, the method further comprises: deleting the target data that is selected.  
As discussed above, Elmer in view of Chasen, Skirpa and Niemi teaches the method of claim 6 from which claim 7 depends, including obtaining the target webpage frame and the selected target data. Elmer in view of Chasen and Niemi do not specifically disclose after obtaining the target frame, deleting the target data. 
However, Deshpande teaches in the field related generally to digital images. More specifically, the present invention relates to systems and methods for the efficient transfer of and cache modeling for digital image files from a server to a client. Deshpande, paragraph 1. Deshpande teaches that, The contents of the cache 108 are then modified. More specifically, the client-side cache manager 112a deletes 504 an image file portion 110 from the client's cache 108. This may be done because the cache 108 is getting too full, the image file portion 110 hasn't been used in a long time (after obtaining the target frame (after obtaining, not using in a long time, cache getting full, etc.), deleting the target data), etc. Deshpande, paragraphs 55, 55-57.  It may be desirable for the cache model 114b on the server 104 to be synchronized with the cache model 114a on the client 102. In such embodiments, the method 500 may involve the client-side cache manager 112a sending 510 update information to the server 104. after obtaining the target frame (after obtaining, not using in a long time, cache getting full, etc.), deleting the target data). Deshpande, paragraphs 57, 55-57.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen and the selecting a target cache mode from a plurality of preset cache modes according to the webpage address and caching the webpage data in the target cache mode that is selected and where the plurality of preset cache modes at least comprise a single cache mode and if the target cache mode is the single cache mode, and caching webpage data in the target cache mode that is selected of Skirpa and the decoding data that is cached to obtain frames of Niemi and the feature for after obtaining the target frame, deleting the target data that is selected of Deshpande, with a reasonable expectation of success, in order to serve and cache webpage data, provide the user with options to cache content for different periods of time and create historical archives, and to produce a pleasant and/or smooth user experience and improve the browsing of digitally stored images and make it less straining for the user and so that the cache does not get too full. Chasen, Figs 1-3, paragraphs 41-42. Niemi, paragraphs 2-3. Skirpa, paragraph 245. Niemi, paragraphs 2-3. Deshpande, paragraphs 55-57.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elmer in view of Chasen as applied to claim 1 above, and further in view of Banica et al. (Pub. No. US 2014/0359656) hereinafter Banica, and Geduldig (Pub. No. US 2018/0077469 A1, published Mar. 15, 2018).

Regarding claim 8, which depends from claim 1 and recites:
wherein the target webpage frame is configured to be synthesized with a pre-acquired input video; 
Elmer in view of Chasen teaches the method of claim 1 from which claim 8 depends, including the target webpage frame. Elmer in view of Chasen does not specifically that the target frame is configured to be synthesized with a pre-acquired input video.
However, Bianca teaches in the field related to disclosure relates generally to computer-implemented methods and systems for placing overlays in video content and more particularly relates to placing overlays in unobtrusive locations in video content. Bianca, paragraph 1. Bianca teaches that, In one embodiment, a method includes receiving, at a computing device, video content (a pre-acquired input video) and an indication of an overlay to be placed in the video content. The overlay can be an item of electronic content such as text, image (target frame), and multimedia content. Based at least in part on properties of the overlay and properties of the video content, the method determines locations where the overlay can be placed within the video content (target frame is configured (properties configured) to be synthesized (synthesized overlay) with a pre-acquired input video). The embodiment involves presenting the plurality of 
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen and the target frame is configured to be synthesized with a pre-acquired input video of Banica, with a reasonable expectation of success, in order to serve and cache webpage data and to provide automated matching of overlays with video content based on properties of the video content and the overlay and to determine unobtrusive locations for placing an overlay within video content. Chasen, Figs 1-3, paragraphs 41-42, 48-49, 52. Banica, paragraphs 6, 7.
and after the target webpage frame is acquired and before the target webpage frame is synthesized with the pre-acquired input video, the method further comprises: adjusting a pixel format of the target webpage frame and a pixel format of a video frame to be synthesized to be the same.  
As discussed above, Elmer in view of Chasen and Banica teaches wherein the target webpage frame is configured to be synthesized with a pre-acquired input video, and after the target webpage frame is acquired and before the target webpage frame is synthesized with the pre-acquired input video. Elmer in view of Chasen and Banica does not specifically disclose adjusting a pixel format of the target webpage frame and a pixel format of a video frame to be synthesized to be the same.  
However, Geduldig teaches in the field related to generating graphics for overlaying a media presentation. Geduldig, paragraph 1. Geduldig teaches that, In one (adjusting a pixel format of the target frame (pixel resolution format of overlay frames) and a pixel format of a video frame to be synthesized (pixel resolution format of video) to be the same (such that there is a one-to-one correspondence)). However, this is not a requirement. In other embodiments, the frames of the overlay video may have less pixels or smaller dimensions than the frames of the broadcast video. In such a scenario, the graphics generator may indicate to the keyer where the graphics in the overlay video should be overlaid on the broadcast video. For example, the graphics generator may indicate that the frames of the overlay video should be centered in the lower third of the frames of the broadcast video. With this information, the keyer can insert the graphics in the overlay video into the correct location within the broadcast video (using the transparency key and fill data). Geduldig, paragraph 45.
It would have been obvious to one of ordinary skill in the art to implement the method acquiring a webpage frame, applied to the internet of Elmer, using the server of Chasen and the target frame is configured to be synthesized with a pre-acquired input video of Banica and the feature for adjusting a pixel format of the target frame and a pixel format of a video frame to be synthesized to be the same of Geduldig, with a reasonable expectation of success, in order to serve and cache webpage data and to provide automated matching of overlays with video content based on properties of the video content and the overlay and to determine unobtrusive locations for placing an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BARBARA M LEVEL/Examiner, Art Unit 2144